DETAILED ACTION

Claim Objections
Claim 3 is objected to because it depends from canceled claim 2.  The claim has been treated as depending from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hydock (U.S. Patent 9,476,166).
Hydock discloses a tile system including a tile (102) disposed atop a surface (Figures 12, 14 and 15, for example).  There is an optional air pump, which meets the recitations of the forced air system.  Hydock does not teach the computerized control system; however, the examiner takes Official notice that this is a well-known means of system operation.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Hydock as claimed in order to efficiently operate the system.  There are a plurality of openings (Figure 16, for example) and the channels through which the fluid flows are deemed to meet the recitations of a pipe since the purpose and function is identical.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have substituted the channel with a pipe since Hydock exemplifies in other embodiments that fluid flow through pipes is known.
Regarding claim 3, it would have been obvious to one of ordinary skill at the time of the invention to have configured the openings to be selectively closeable in order to control flow as desired.

Regarding claim 6, Hydock teaches a fluid delivery mechanism (134), but leaves the construction thereof to one skilled in the art.  The examiner takes Official notice that bladders are well-known fluid storage and delivery means.  It would have been obvious to one of ordinary skill at the time of the invention to have used an inflatable bladder in order to effectively operate the system.
Regarding claims 7, 9 and 10, it would have been obvious to one of ordinary skill at the time of the invention to have used a sensor in order to efficiently operate the system, since Hydock is directed to thermal regulation and sensors are common in this field.
Regarding claim 11, Hydock discloses a turf layer (116).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hydock as applied above, and further in view of Seacat et al. (U.S. Patent Application Publication 2009/0088234).
Seacat teaches the light emitting fibers as claimed.  It would have been obvious to one of ordinary skill at the time of the invention to have used the system of Seacat with the system of Hydock in order to obtain a turf useable for the purpose of Seacat.
The examiner takes Official notice that solar fibers powered by solar energy storage devices are well known.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Hydock in the manner of claims 13 and 14 in order to efficiently obtain power, as is the purpose of solar devices.

Allowable Subject Matter


Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive. The embodiment (Figure 16), which was relied upon for the rejection of the limitations which have been added to claim 1, is not the embodiment with the closed pipe heat exchanger.  Rather, there is fluid, optionally forced, which flows through the channels in the manner shown by the arrows.  These channels are not patentably distinguishable from a pipe, since the purpose is to contain and direct fluid flow the same as a pipe.
Since applicant has not challenged assertions of Official notice, these have been taken as admitted prior art.
It is noted that non-elected claims 16-20 are still pending.  These claims must be canceled prior to allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671